Case 1:17-cr-00101-LEK Document 517 Filed 07/05/19 Page 1 of 1       PageID #: 4614

                                    MINUTES



 CASE NUMBER:            CR NO. 17-00101LEK
 CASE NAME:              USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:       Leslie E. Kobayashi       REPORTER:

      DATE:        07/05/2019                TIME:


COURT ACTION: EO: Defendant (01) Anthony T. Williams’ Motion [514] to Remove
Unlawful Stipulations on Non-Communication between Private Attorney General
Anthony Williams and His Queen Mother Mrs. Barbara Williams will be considered by
Judge Leslie E. Kobayashi as a Non Hearing Motion.

Responsive Memorandum or Memorandum in Opposition is due 7/19/2019.
Reply Memorandum is due 8/2/2019.

Defendant (01) Anthony T. Williams’ Motion [514] to Remove Unlawful Stipulations on
Non-Communication between Private Attorney General Anthony Williams and His
Queen Mother Mrs. Barbara Williams will be taken under submission thereafter.

Court to issue Order.

Submitted by: Warren N. Nakamura, Courtroom Manager
